t c memo united_states tax_court margaret a durham petitioner v commissioner of internal revenue respondent docket no filed date margaret a durham pro_se edwina l jones for respondent memorandum opinion panuthos chief special_trial_judge respondent determined that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the taxable_year the issues for decision are whether petitioner is entitled to unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure relief under sec_6015 or c and whether respondent abused his discretion in denying petitioner’s request for equitable relief under sec_6015 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in hope mills north carolina at the time she filed the petition herein petitioner was married to james l hyatt mr hyatt during the taxable_year petitioner was a housewife and mr hyatt was a self-employed carpenter and partner of j d trim company petitioner and mr hyatt filed a timely federal_income_tax return for the taxable_year joint_return the joint_return reported total_tax of dollar_figure and tax due of the same amount petitioner and mr hyatt did not remit any payment with their return on date respondent accepted the joint tax_return as filed and assessed the tax reported therein along with additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively and interest of dollar_figure petitioner had overpayments of tax for the taxable years through respondent applied these overpayments to offset the outstanding tax_liability associated with the joint_return in the following manner taxable_year amount of overpayment week applied1 dollar_figure respondent testified that monday is the typical day of the week for applying the overpayment amount of petitioner’s rate reduction credit for as of date the amount outstanding associated with the joint_return was dollar_figure of accrued interest in or sometime thereafter petitioner and mr hyatt divorced on date petitioner filed a form_8857 request for innocent spouse relief respondent issued petitioner a final notice dated date denying petitioner relief from joint_and_several_liability under sec_6015 c and f respondent noted we received your request more than two years after the date we began collection activity sec_6015 sec_6015 and sec_6015 require innocent spouse claims to be filed no later than two years after the start of collection activity after date the date of collection activity on your account after the enactment if sic sec_6015 wa sec_2 respondent also applied both mr hyatt’s overpayment_of_tax for the taxable_year and mr hyatt’s payments under an installment_agreement to offset the outstanding liability associated with the joint_return after respondent issued the final notice dated date denying equitable relief under sec_6015 based upon the 2-year time limit respondent nevertheless requested that his appeals_office review petitioner’s request under the nonexhaustive list of factors of revproc_2000_15 sec_4 2000_1_cb_447 on date respondent’s appeals_office recommended not granting equitable relief under sec_6015 after concluding the following the fact that she indicates that she is divorced and the income was due to the non-requesting spouse does not out weigh sic the factors that she knew there was a balance due when she signed the return was not forced to sign the joint_return had no filing requirement since she was a housewife and did not have to sign her name knew what she was doing when she signed the joint_return she wanted to get a deduction for herself the lack of economic hardship no abuse in good health has assets that could be sold to pay the liability and i sec_45 years old with no dependents petitioner contends that she is entitled to relief from joint_and_several_liability under sec_6015 and c and that respondent abused his discretion in denying her equitable relief under sec_6015 for the taxable_year accordingly petitioner contends that she is entitled to a refund of the overpayments of her income_tax liabilities that respondent used to offset the liability associated with the joint_return discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 114_tc_324 114_tc_276 our review is not limited to respondent’s administrative record 122_tc_32 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 sec_6015 and c sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6015 sec_6662 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 in the present case there is neither an understatement_of_tax as required under sec_6015 nor a deficiency as required under sec_6015 rather there is an underpayment_of_tax the return filed by petitioner and mr hyatt reported tax due of dollar_figure but they did not remit any payment with their return accordingly sec_6015 and c cannot apply we sustain respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability under either sec_6015 or c sec_6015 since petitioner is not entitled to relief under sec_6015 or c we consider whether petitioner qualifies for relief under sec_6015 after a trial de novo and using an abuse_of_discretion standard see ewing v commissioner supra pincite fernandez v commissioner supra pincite butler v commissioner supra pincite petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion see rule a alt v commissioner supra pincite petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 118_tc_106 affd 353_f3d_1181 10th cir 112_tc_19 as directed by sec_6015 the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under subsection f the applicable_provision is found in revproc_2000_15 2000_1_cb_447 we have upheld the procedures in reviewing a determination 120_tc_137 ohrman v commissioner tcmemo_2003_301 revproc_2000_15 sec_4 c b pincite provides seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 according to this revenue_procedure one of these threshold conditions is that the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with this revenue_procedure was superseded by revproc_2003_ which is effective either for requests for relief filed on or after date or for requests for relief pending on date for which no preliminary determination_letter has been issued as of date revproc_2003_61 sec 2003_32_irb_296 respect to the requesting spouse see revproc_2000_15 sec_4 c b pincite respondent contends that petitioner failed to satisfy this threshold condition we need not address respondent’s contention because even if petitioner could satisfy the threshold conditions revproc_2000_15 sec_4 c b pincite has a nonexhaustive list of factors weighing in favor of relief and factors weighing against relief and petitioner has failed to present any evidence with regard to these factors for determining whether to grant equitable relief accordingly we conclude that respondent did not abuse his discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 to reflect the foregoing decision will be entered for respondent petitioner does not question the validity of this threshold condition therefore we need not address its validity see hall v commissioner tcmemo_2004_170 n as we indicated earlier although respondent denied equitable relief under sec_6015 based upon the 2-year time limit respondent subsequently reviewed petitioner’s request under the nonexhaustive list of factors of revproc_2000_15 sec_4 2000_1_cb_447
